DETAILED ACTION
Claims 1-4 are considered in this office action. Claims 1-4 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regards to Claim 1 Line 3, it claims “constructing a features space from input”, but it is not clear which input is the applicant referring to and where this input is coming from . Applicant is advised to further amend the claim to clarify the claims and correct this issue.  Also Claim 1 Line 3 “where includes” should read “wherein features extraction includes”.
Again Claim 1 Line 4,  it claims “Discretizing the coordinates information” and it is not clear to the examiner which coordinates information is being referred to . 

Claim 1 Line 14, “Applying directly the remaining information as the features” is also not clear to the examiner in the sense that what is the “the remaining information.”
Applicant is advised to correct this issue by further amending the claims to include more details about the missing elements. 
In regards to Claim 2, Line 1 it states “identification of flying targets” but in Claim it only states “identification of flying target”, the applicant is advised to maintain consistence through out the Claims. 
In regards to Claim 2 Line 2-3 : “at a features extraction step, longitude – latitude grid is split into cells with latitude size ....,” the applicant need to rewrite this claim limitation to either remove the “…..” or add other limitations to finish the Claim. As presented, it looks like incomplete sentence. 
In regards to Claim 3 Line 1 it states “identification of flying targets” but in Claim it only states “identification of flying target”, the applicant is advised to maintain consistence throughout the Claims. 
In regards to Claim 3 Line 4 : “ Generating subsets from original dataset by sampling with replacement”, again it is not clear to the Examiner which is the original dataset is referring to and how these original data set is being received. Also what is “replacement” referring to . 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest Prior Art of Record are :
Gudim et al . (US2016/0363660A1) discloses methods and apparatus for determining an angle of arrival in a radar warning system that uses tracking to provide a more accurate angle of arrival than conventional systems. In exemplary embodiments, angle of arrival and range are mapped from measured body angles to a 3D coordinate system where modern tracking techniques are applied to improve accuracy and stabilization of measurements, then mapped back into body angles for display.
Testa et al. (US2016/0299223A1) discloses a system and method for tracking an object receive electronic intelligence (ELINT) track information related to the object and radar track 
Clark et al. (US2016/0103214A1) disclose a target is located and a track is associated with the target in the fusion coordinate system. An estimate/prediction of the target's velocity is developed within the tracker, as well as {right arrow over (T)}, a vector representing the distance from the fusion center to the target as estimated by the tracker, and {right arrow over (S)}, a vector representing the known distance from the fusion center to the sensor. The sensor's range vector, {right arrow over (R)} (the distance from the sensor to the target as predicted by the tracker) is transformed to fusion coordinates. Using the sensor's range vector, normalized to unit length, in fusion coordinates and the estimated target's velocity, an estimate of the target's speed projected in the direction of {right arrow over (R)} is derived. The estimated range-rate is compared per update to the sensor's measured range-rate in the form of an error measurement. The error is then used to correct the track's velocity prediction. 
Martell et al. (US8639476B2) discloses a computer-implemented method is provided for generating the estimation of current position, velocity and acceleration state vectors and associated uncertainty estimation (covariance) of a boosting ballistic missile. The method includes constructing a state tensor of the projectile from a plurality of sensor measurements in Earth-Centered, Earth-Fixed (ECEF) coordinates; translating the state tensor to Cartesian 
Tseng et al. (US20100148977A1) disclose in embodiments of the invention, multiple sensors, which are complementary, are used in localization and mapping. Besides, in detecting and tracking dynamic object, the sense results of sensing the dynamic object by the multiple sensors are cross-compared, to detect the location of the dynamic object and to track the dynamic object.
Mookerjee et al. (US7719461B1) discloses the invention, called “ORSE Track Fusion”, combines sensor tracks from dispersed sites, when limited communication bandwidth does not permit sharing of individual measurements. Since estimation errors due to maneuver biases are not independent for each sensor, optimal fusion of tracks produced by Kalman filters requires transmission of all the filter gain matrices used to update each sensor track prior to the fusion time. For this reason, prior art has resorted to suboptimal designs. ORSE Track Fusion according to aspects of the invention overcomes this disadvantage by propagating, transmitting, and fusing separately calculated covariance matrices for random and bias estimation errors. Furthermore, with ORSE, each sensor can have its own criteria in forming its track, and track fusion can be performed with different criteria at each processing site. Thus, ORSE Track Fusion has the 
Regarding Independent Claim 1, the prior art fails to expressly teaches method of automatically determining identification of a flying target by features of motion, time, and 3/A code, comprising the following steps: - Step 1: Features extraction: constructing a features space from input, wherein includes: Discretizing the coordinates information by constructing a longitude – latitude grid, then mapping the flying target’s coordinates to indexes by replacing them with cell indexes where the flying target locates; Extracting information from flight path: Supplementing the information of a flight path crossing each cell in the discretized latitude- longitude grid, determining the flight path of the flying target as a chain of cells where the coordinates of the flying target belong to, decoding flight path format in numeric format by binary method; Converting a time format from hour/minute/second format to a day/night one, in which, day is assigned for a time range from 6 am to 6 pm, and night is assigned for the time range from 6pm to 6am, Day value is then encoded as 1, while night value is encoded as 0; Applying directly the remaining information as the features; - Step 2: Voting for identification, comprising Training the input data which are n-dimensional vectors from step 1 with a set of decision trees; Traversing the features extracted from step 1 through those decision trees of a Random Forest, each decision tree will give a vote for a class label, the most voted label will be chosen as the class label of the flying target.  
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668